DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.


                                                       Reference of prior art 

Brook et al.  (US 20150239570, Fluid Dynamic Vent Dam).
Matheson et al.  (US 8714485, Method of fabricating a hat stringer).
Jensen et al.  (US 5538589, Composite stringer assembly machine).
Pham et al.  (US 20100139857, BAGGING PROCESS AND MANDREL FOR FABRICATION OF ELONGATED COMPOSITE STRUCTURE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,2, 4-13 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook and further in view of Matheson.
Re claim 1    Referring to the figures and the Detailed Description, Brook discloses: 
A duct stringer (28) comprising:
 duct walls (40, 42)  providing a duct with a closed cross-section, wherein the duct is adapted to transport a fluid (¶ 0068); and 
a bulkhead in the duct (20C), wherein the bulkhead is adapted to block a flow of the fluid along the duct (fig. 15 and ¶ 0068)  and
However Brook fails to teach as disclosed by Matheson:    the bulkhead is adhered to the duct walls by one or more co-cured and/or co-bonded joints (col. 4, l 39-41; col. 13, l 12-17).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Matheson teachings of the bulkhead is adhered to the duct walls by one or more co-cured and/or co-bonded joints into the Brook because the number of parts and/or curing cycles is reduced and provide stronger joints.

Re claim 2    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The duct stringer according to claim 1, comprising: 
a structural member with a hat-shaped cross-section (Brook 28), the structural member comprising a crown, a pair of webs and a pair of feet (Brook 28); and
 a duct member adhered to the crown and to opposed inner faces of the pair of webs. wherein the duct walls are provided by the duct member (Matheson 28).  

Re claim 4    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The duct stringer according to claim 1, wherein the bulkhead divides the duct into a first portion on a first side of the bulkhead and a second portion on a second side of the bulkhead; and the first portion is adapted to transport fluid via an interconnecting pipe (Brook 28¶ 0068 and fig. 15, items 108, 74 and 72).  

Re claim 5    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The duct stringer according to claim 4, wherein the bulkhead is adhered to the duct walls around a full periphery of the bulkhead so that the bulkhead substantially prevents the flow of fluid between the first and second portions of the duct (Brook fig. 16E, item 20C).  

Re claim 6    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The duct stringer according to claim 1, wherein the duct is in fluid communication with a tank via an interconnecting pipe (Brook item 72).  

Re claim 7    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: A structure comprising a skin; and the duct stringer according to claim 1 adhered to the skin (Brook fig. 16E, item 28, 141).  

Re claim 8    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: 
A fuel system comprising:
 -2-Paul DOUGLASAtty Docket No.: JHN-5065-0575 Appl. No. 16/451,337 a first tank (claim 1); 
a second tank; (claim 1) and
 a duct stringer including duct walls defining a duct having a closed cross-section, wherein the duct is adapted to transport a fluid; and a bulkhead in the duct, wherein the bulkhead is configured to block a flow of the fluid in the duct and the bulkhead is adhered to the duct walls by one or more co-cured and/or co-bonded joints,
 wherein the duct is in fluid communication with the first and second tanks. 
(the remaining of Claim 15 is similar in scope to Claim 1; therefore, the remaining of Claim 15 is rejected under the same rationale as Claim 1).

 Re claim 9    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The fuel system according to claim 8, wherein the first tank is a fuel tank, and the second tank is a surge tank (Brook ¶ 0069).  

Re claim 10    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The fuel system according to claim 8. wherein one or both of the first and second tanks are in an aircraft wing (Brook ¶ 0069).  

Re claim 11    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The fuel system according to claim 8. wherein the duct is in fluid communication with the first and/or second tank via an interconnecting pipe (Brook ¶ 0069).  

Re claim 12    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The fuel system according to claim 8, wherein the bulkhead divides the duct into a first portion on a first side of the bulkhead which is in fluid communication with the first and second tanks; and a second portion on a second side of the bulkhead (Brook fig. 15, and claim 1).  

Re claim 13   Referring to the figures and the Detailed Description, Brook , as modified above, discloses: An aircraft comprising the duct stringer according to claim 1 (Brook fig. 1 and Matheson fig. 1).  

Re claim 21    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: 
A wing comprising:
 a skin having an outer surface configured to be exposed to an airstream flowing over the wing and an inner surface, opposite to the outer surface (Brook ¶ 0006, 0069, …wing skins, and Matheson fig. 2, items 12, disclose the limitation);
 a duct stringer attached to the inner surface and including duct walls defining a duct with a closed cross-section;
 a bulkhead in the duct (20C), and
 a co-cured and/or co-bounded joint between the bulkhead the duct walls, wherein the duct is configured to transport a gas along a portion of the duct on one side of the bulkhead.  
wherein the bulkhead in the duct is configured to block a flow of the gas through the duct (fig. 15 and ¶ 0068).
(the remaining of Claim 21 is similar in scope to Claim 1; therefore, the remaining of Claim 21 is rejected under the same rationale as Claim 1 in view of ¶ 0068).

Re claim 22    Referring to the figures and the Detailed Description, Brook , as modified above, discloses: The wing of claim 21, wherein the skin is an upper skin and the wing further includes: 
a lower skin opposite the upper skin (Brook ¶ 0006, 0069, …wing skins, and Matheson fig. 2, items 12); and 
a first fuel tank and a second fuel tank both between the upper and lower skins, wherein the second fuel tank is separated from the first fuel tank in a spanwise direction of the wing (Brook ¶  0069 and fig. 5, items 62-66);  
wherein the duct is in fluid communication with the first fuel tank and the second fuel tank (Brook ¶ 0069).  

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook in view of Matheson and further in view of Jensen.
Re claim 3    Referring to the figures and the Detailed Description, Brook , as modified above, fails to teach as disclosed by Jensen: The duct stringer according to claim 1, wherein the bulkhead comprises a pair of bulkhead parts which are positioned back-to-back, each of the bulkhead parts comprises a web and one or more flanges, and each of the one or more flanges is adhered to the duct walls by a respective co-cured or co-bonded joint (items 22 adhered to the duct walls similar to Brook item 20C).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Jensen teachings of the bulkhead comprises a pair of bulkhead parts which are positioned back-to-back, each of the bulkhead parts comprises a web and one or more flanges, and each of the one or more flanges is adhered to the duct walls by a respective co-cured or co-bonded joint into the Brook, as modified above, to strengthen the parts bulkhead for a stronger structure.

Claim(s) 25-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook in view of Matheson and further in view of Jensen and further in view of Pham.
Re claim 25    Referring to the figures and the Detailed Description, Brook , as modified above, fails to teach as disclosed by Jensen: The duct stringer of claim 1, wherein the bulkhead comprises a web (items 22 adhered to the duct walls similar to Brook item 20C).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Jensen teachings of the bulkhead comprises a web into the Brook, as modified above, to strengthen the bulkhead structure.
However Brook , as modified above, fails to teach as disclosed by Pham:  a flange, and wherein the flange has a flange extending entirely around the periphery of the bulkhead (16 extending entirely around the periphery of the bulkhead when placed around the bulkhead). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Pham teachings of a flange, and wherein the flange has a flange extending entirely around the periphery of the bulkhead into the Brook, as modified above, to reinforce and strengthen the bulkhead structure.
the flange is adhered to the duct walls by a co-cured or co-bonded joint extending around an entire periphery of the bulkhead (Pham 16 when placed around the bulkhead of Jensen 22 and using Matheson a co-cured or co-bonded joint col. 4, l 39-41; col. 13, l 12-17).

Re claim 26    Referring to the figures and the Detailed Description, Brook , as modified above, fails to teach as disclosed by Pham:  The duct stringer of claim 3, wherein each of the flanges has a closed cross- section extending entirely around the bulkhead (Pham 16, when placed around the bulkhead).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Pham teachings of a flange, and wherein each of the flanges has a closed cross- section extending entirely around the bulkhead into the Brook, as modified above, to reinforce and strengthen the bulkhead structure.


Re claim 27    Referring to the figures and the Detailed Description, Brook , as modified above, fails to teach as disclosed by Pham:  The fuel system of claim 8, wherein the bulkhead comprises bulkhead parts positioned back-to-back to each other, each of the bulkhead parts comprises a web and a flange (Jensen  items 22 comprises a web and a flange), and each of the flanges is adhered to the duct walls by a co-cured joint and/or co-bonded joint (Jensen  items 22  using Matheson a co-cured or co-bonded joint col. 4, l 39-41; col. 13, l 12-17), 
However Brook , as modified above, fails to teach as disclosed by Pham:  the flange for each of the respective bulkhead parts extends entirely around an inner perimeter of the duct and forms a closed cross-section extending entirely around a perimeter of the web (Pham 16 and extends entirely around an inner perimeter of the duct and forms a closed cross-section extending entirely around a perimeter of the web when placed around the web).  

Re claim 28    Referring to the figures and the Detailed Description, Brook , as modified above, fails to teach as disclosed by Pham:  The wing of claim 21, wherein the bulkhead comprises a web and a flange, and the flange is adhered to the duct walls by a co-cured or co-bonded joint, the flange extends entirely around an inner perimeter of the duct, and the flange has a closed cross-section extending entirely around an outer perimeter the web.
(Claim 28 is similar in scope to Claim 27; therefore, Claim 28 is rejected under the same rationale as Claim 27).

Response to Arguments
          Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
                   In response to the applicant’s argument,  the examiner respectfully disagrees; Brooks does not disclose discloses a co-cured or co-bonded joint, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). , the teaching reference (Matheson 8714485) disclosed the limitation and the motivation has been established in the rejection above, in addition no reason was recited in the prior art precludes using the co-cured or co-bonded joint to modify Brooks;  the motivation combine Brooks and Matheson is a modification to reach a better and durable structure to achieve high durability functionality in addition this combination significantly lowers labor and material costs while maintaining structural integrity and weight neutrality, the references do not preclude using a co-cured or co-bonded joint as defined in the claims regardless of the wing length or any reason recited in the Applicants Arguments/Remarks since the applicant did not discloses any specific a co-cured or co-bonded joint other than or different than the a co-cured or co-bonded joint in Matheson . Please note, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Jenson structure of items (22) is a modification of the bulkhead (20 C) is a structural modification that leads to strengthen the parts bulkhead for a stronger structure and longer durability regardless of the intended use in the Jenson reference, please note It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
The new claims 25-28 has been rejected using a new reference leading to a new grounds of rejection 
All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642